         Case 3:21-cv-00254-JWD-SDJ               Document 1        05/04/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA

MCKENSI A. LAMBERT AND                                  :       CIVIL ACTION NO.: ___________
CAYLEY L. MOREAU                                        :
                                                        :
VERSUS                                                  :       JUDGE:______________________
                                                        :
CHOPSTIX, LLC D/B/A GEISHA SUSHI                        :       MAGISTRATE JUDGE:
WITH A FLAIR, GEISHAVILLE, L.L.C.,                      :       _____________________________
BINH MAI, TIEN, ROBERT LINDSEY,                         :
STEPHEN MOLONY AND ABC INSURANCE                        :
COMPANY                                                 :

                                           COMPLAINT

       NOW COMES, through undersigned counsel, laintiffs MCKENSI A. LAMBERT AND

CAYLEY L. MOREAU persons of full age of majority and domiciled in the Parish of Ascension, State

of Louisiana, who respectfully represents the following:

                                                   1.

       Made defendants herein are:

       A.      CHOPSTIX, LLC D/B/A GEISHA SUSHI WITH A FLAIR a domestic Louisiana

               Liability Company doing business in the Parish of Ascension, State of Louisiana, domiciled

               in the Parish of Livingston, State of Louisiana;

       B.      GEISHAVILLE, L.L.C. a domestic Louisiana Liability Company doing business in the

               Parish of Ascension, State of Louisiana, domiciled in the Parish of Ascension, State of

               Louisiana;

       C.      BINH MAI, a person of full age of majority working in Ascension Parish and upon

               information and belief domiciled in the Parish of East Baton Rouge, State of Louisiana; and

       C.      TIEN, a person of full age of majority working in Ascension Parish and upon information
          Case 3:21-cv-00254-JWD-SDJ                  Document 1         05/04/21 Page 2 of 8




                 and belief domiciled in the Parish of Livingston State of Louisiana, and;

        D.       ROBERT LINDSEY, a person of full age of majority working in Ascension Parish and

                 upon information and belief domiciled in the Parish of Ascension, State of Louisiana; and

        E.       STEPHEN MOLONY, a person of full age of majority working in Ascension Parish and

                 upon information and belief domiciled in the Parish of Ascension, State of Louisiana; and

        F.       ABC INSURANCE COMPANY, a foreign or domestic insurer doing business in the

                 State of Louisiana.

                                                       2.

        Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 in that the causes of action

outlined herein arise under the Constitution and laws of the United States, non-exclusively, Title VII of the

civil rights act of 1964, 42 U.S.C. § 2000e, et. seq. and 42 U.S.C. § 1981.

                                                       3.

        This Court has Supplemental Jurisdiction over all Plaintiff’s Louisiana State Law claims pursuant

to 28 U.S.C. § 1367(a) in that the State Law claims are so related to the Original Jurisdiction claims under

Title VII that they form part of the same case or controversy.

                                                       4.

        Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1), (2) and (3) in that the events

in violation of law occurred in Ascension Parish, State of Louisiana and the Defendants principal place of

business is in Ascension Parish, State of Louisiana within the jurisdiction of the United States District Court,

Middle District of Louisiana.

                                                       5.

        Upon information and belief Defendant ABC Insurance Company is a foreign corporation
          Case 3:21-cv-00254-JWD-SDJ                Document 1         05/04/21 Page 3 of 8




authorized to do and doing business in the State of Louisiana, and at all times pertinent hereto had in full

force and effect a policy of liability insurance covering defendants .

                                                     6.

        Plaintiffs, Mckensie A. Lambert and Cayley L. Moreau, received their right to sue letter from the

Equal Employment Opportunity Commission thereby satisfying their administrative remedies according to

law. (See attached Exhibit 1 and Exhibit 2).

                                                     7.

        Defendants are indebted unto plaintiffs for all sums as are reasonable under the premises, including

but not limited to compensatory damages, special damages, punitive damages, attorney’s fees, costs, with

interest thereon from the date of judicial demand until paid pursuant to Title VII of the civil rights act of

1964, 42 U.S.C. § 2000e, et. seq., 42 U.S.C. § 1981(a), La. R.S. 23:303, et.seq. and applicable

Louisiana State Law torts.

                                                     8.

        Mckensi A. Lambert was hired by Chopstix, LLC d/b/a Geisha Sushi with a Flair in July 2019 as

a Server. While employed by Defendant, Ms. Lambert was subjected to multiple instances of

unprovoked, intentional and systematic discrimination based upon Ms. Lambert’s status in a protected

class, female. The discrimination began in approximately November of 2019. Specifically, her direct

supervisor, Stephen Malony continuously made comments about Ms. Lambert’s body, his sexual habits

and those of other female employees and customers. Tien, the owner sent pictures of his genitalia to other

employees on snapchat. Ms. Lambert’s supervisor, Stephen Malony is married and talked consistently

about how he was going to get divorced and how lonely he was.

        In addition, Ms. Lambert’s supervisor, Stephen Molony kept a vibrating neck massager in the
          Case 3:21-cv-00254-JWD-SDJ                Document 1        05/04/21 Page 4 of 8




restaurant so that he could massage girls shoulders. Mr. Molony suggested that Ms. Lambert insert the

neck massager into her vagina. Ms. Lambert was appalled and told her female supervisor about the

incident and complained that she was being sexually harassed. An investigation was started and after two

months of avoiding Mr. Molony, a meeting was held in which he apologized and gave Ms. Lambert a hug.

However, the harassment, comments and suggestions never stopped.

                                                     9.

        Plaintiff, Mckensi A. Lambert, believes that she has been harassed and discriminated against

because of her sex and sexually harassed by Defendants, Stephen Molony and Tien. In addition, plaintiff

believes she was retaliated against for refusing the sexual advances of their boss/supervisor. This behavior

by Defendants and managements failure to take corrective action to prevent damages caused Plaintiff to

resign from Geisha.

                                                    10.

        Cayley Moreau was hired by Chopstix, LLC in July 2018 as a Host. While employed by

defendant, Ms. Moreau was subjected to multiple instances of unprovoked, intentional and systematic

discrimination based upon Ms. Moreau’s status in a protected class, female and African American.

Specifically, her direct supervisor, Robert Lindsey continuously made comments about Ms. Moreau’s

body, his sexual habits and those of other female employees and customers. Tien, the owner sent pictures

of his genitalia to other employees on snapchat. Stephen is married and talked consistently about how he

was going to get divorced and how lonely he was.

        In addition, the owner Thanh Binh mai made offensive racial comments about all blacks should be

killed. Ms. Moreau was referred to as an “Avatar.” Ms. Moreau found this conduct very offensive and

complained to Stephen, her supervisor who said he would talk to the owner about the offensive behavior.
          Case 3:21-cv-00254-JWD-SDJ                Document 1        05/04/21 Page 5 of 8




However, the harassment, comments and suggestions never stopped. The environment became so toxic

that Ms. Moreau had to leave and was constructively discharged due to the racist/sexist environment.

                                                    11.

        Plaintiff, Cayley L. Moreau, believes that she has been harassed and discriminated against because

of her sex and race and sexually harassed by Defendants, Robert Lindsay, Thanh Binhmai and Tien Le.

In addition, plaintiff believes she was retaliated against for refusing the sexual advances of their

boss/supervisor. This behavior by Defendants and managements failure to take corrective action to prevent

damages caused Plaintiff to resign from Geisha

                                                    12.

        Defendants willfully and knowingly allowed a permissive and encouraging environment for sex

discrimination and sexual harassment to exist and knew or should have known that its employee/managers

were sexually harassing employees and yet failed to take action to prevent plaintiffs’ damages.

                                                    13.

        Plaintiffs were singled out and intentionally discriminated against by the defendants because of her

sex in violation of La. R.S. 23:302 et. seq. and Title 23 § 332(A)(1) et. Seq. Title VII of the civil rights

act of 1964, 42 U.S.C. § 2000e, et. seq., 42 U.S.C. § 1981(a) and was ultimately terminated.

                                                    14.

        The instances of harassment outlined herein created an extreme hostile work environment based

on sex and race and caused Plaintiff Cayley L. Moreau extreme emotional distress.

                                                    15.

        The instances of harassment outlined herein created an extreme hostile work environment based

on sex and caused Plaintiff Mckensi A. Lambert extreme emotional distress.
            Case 3:21-cv-00254-JWD-SDJ             Document 1        05/04/21 Page 6 of 8




                                                   16.

       Additionally, Plaintiffs have suffered intentional infliction of emotional distress by defendants and

their employees, owners and managers on a continuing basis constituting a continuing intentional tort.

                                                   17.

       Plaintiffs received no training on discrimination and harassment in the work place and to plaintiffs

knowledge, neither did management.

                                                   18.

       Due the acts of the defendants outlined herein, Plaintiffs suffered and continues to suffer:

       A.       Conscious pain and suffering;

       B.       Physical injury;

       C.       Great mental distress;

       D.       Humiliation;

       E.       Emotional distress;

       F.       Loss of income and employment;

       G.       Loss of employability;

       H.       Loss of benefits;

       I.       Loss of wages, past, present and future;

       J.       Loss of anticipated wages which would have resulted from promotion;

       K.       Loss of promotion;

       L.       Defamation;

       M.       Loss of employability;

       N.       Medical expenses;
         Case 3:21-cv-00254-JWD-SDJ                 Document 1        05/04/21 Page 7 of 8




       O.      Punitive Damages;

       P.      Attorneys fees;

       Q.      Costs;

       R.      Interest on damages;

       S.      Interest on attorney’s fees’

       T.      Other losses and injuries which will be shown at trial on the merits.

                                                    19.

       Plaintiffs are entitled to attorney's fees pursuant to Louisiana Revised Statute Title 23 § 303(A) et.

seq., La. R.S. 23 § 967, La. R.S. 23 § 632, Title VII and 42 U.S.C. 2000e-5(g)(2) along with interest

on attorneys fees according to law.

                                                    20.

       Plaintiffs are entitled to punitive damages pursuant to Title VII of the civil rights act of 1964, 42

U.S.C. § 2000e, et. seq. and 42 U.S.C. § 1981 and 1981a.

                                                    21.

       The Claims of plaintiffs are continuing in nature and as a result relate back to the earliest date of

discrimination.

                                                    22.

       Defendants Chopstix, LLC D/b/a Geisha Sushi with a Flair and Geishaville, LLC are vicariously

liable for the acts of their employees and managers.

                                                    23.

       Notice of this lawsuit was timely provided to defendants pursuant to La. R.S. 23:303(C).

       WHEREFORE, Plaintiffs MCKENSI A. LAMBERT AND CAYLEY L. MOREAU pray that
          Case 3:21-cv-00254-JWD-SDJ                 Document 1        05/04/21 Page 8 of 8




the Defendants CHOPSTIX, LLC D/B/A GEISHA SUSHI WITH A FLAIR, GEISHAVILLE, L.L.C.,

BINH MAI, TIHN, ROBERT LINDSEY, STEPHEN MOLONY AND ABC INSURANCE

COMPANY be served with a copy of this complaint and be summoned to appear and answer same within

the delays provided by law and that after the expiration of all legal delays and due proceedings are had,

that there be a judgment rendered herein in favor of plaintiffs and against the defendants for such damages

as are reasonable in the premises, including but not limited to emotional distress, lost wages, compensatory

damages, special damages, punitive damages and attorney’s fees together with legal interest thereon from

the date of judicial demand until paid and for all costs of these proceedings and any other relief justice and

equity demand.




                                                  Respectfully submitted by:

                                                  /s/Jean-Paul Robert
                                                  Jean-Paul Robert, Bar # 27628
                                                  Attorney at Law, L.L.C.
                                                  8148 Highway 44
                                                  Gonzales, LA 70737
                                                  Tel: (225) 647-9200
                                                  Fax: (225) 647-9300
